EXHIBIT 10.5

 

EXECUTION VERSION

 

DEBT CONVERSION AGREEMENT

 

THIS DEBT CONVERSION AGREEMENT (this “Agreement”) is made and entered into as of
December 31, 2014, by and between Fuse Medical, Inc., a Delaware corporation
(the “Company”), and Cooks Bridge, LLC, a Delaware limited liability company
(“Lender”).

 

RECITALS

 

A. The Company and Lender are parties to a Debt Assumption and Release
Agreement, dated as of the date hereof (the “Debt Assumption Agreement”),
pursuant to which the Company assumed $466,933.27 of principal and $18,328.44 of
accrued interest owed to Lender (the “Outstanding Debt”) and the parties agreed
to enter into this Agreement to retire the Outstanding Debt.

 

B. The parties to this Agreement have agreed to convert the Outstanding Debt
into shares of the Company’s common stock as herein described, according to the
terms and subject to the conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration for the mutual promises and covenants set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

 

1.  Debt Conversion.

 

(a) Lender agrees, subject to the conditions set forth herein, to convert the
full amount of the Outstanding Debt into 466,598 shares of the Company’s common
stock (the “Conversion Shares”) at a conversion price of $1.04 per share (the
“Conversion Price”).

 

(b) Subject to the terms and conditions of this Agreement, the consummation of
the transaction contemplated by this Agreement shall take place at a closing
(the “Closing”) to be held at 10:00 a.m., local time, on date set by the
Company, but no later than December 31, 2014, at the offices of the Company, or
at such other time, date or place as the parties may agree upon in writing. At
the Closing, Lender shall deliver a certificate of an officer acknowledging the
retirement of the Outstanding Debt and the Company shall deliver a certificate
evidencing ownership of the Conversion Shares and which shall include the
restrictive legend.

 

2.  Legends. All certificates representing any shares subject to the provisions
of this Agreement shall have endorsed thereon the following legends:

 

(a)  “THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH ACT COVERING SUCH SECURITIES. THE SALE IS MADE IN
ACCORDANCE WITH RULE 144 UNDER THE ACT, OR THE COMPANY RECEIVES AN OPINION OF
COUNSEL FOR THE HOLDER OF THESE SECURITIES REASONABLY SATISFACTORY TO THE
COMPANY, STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT
FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF THE ACT.”

 

 
1


--------------------------------------------------------------------------------




 

EXECUTION VERSION

 

(b) Any other legend required to be placed thereon under applicable state
securities laws.

 

3.  Representations and Warranties. In connection with the proposed conversion,
Lender hereby agrees, represents and warrants as follows:

 

(a) Lender has full legal power and capacity to execute and deliver this
Agreement and to perform its obligations hereunder. All acts required to be
taken by Lender to enter into this Agreement and to carry out the transaction
contemplated hereby have been properly taken; and this Agreement constitutes a
legal, valid and binding obligation of Lender enforceable in accordance with its
terms.

 

(b) Lender is receiving the Conversion Shares solely for Lender’s own account
for investment and not with a view to, or for resale in connection with, any
distribution thereof within the meaning of the Securities Act. Lender has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of an investment in the Company’s securities.

 

(c) Lender has been given an opportunity to ask questions and receive answers
from the officers and directors of the Company and to obtain additional
information from the Company. Lender realizes that acceptance of the Conversion
Shares at the Conversion Price is an investment in the Company, which is a
highly speculative investment, and Lender is able, without impairing Lender’s
financial condition, to hold the Conversion Shares for an indefinite period of
time and to suffer a complete loss of Lender’s investment.

 

(d) Lender is relying solely on the representations and warranties contained
herein in making its decision to enter into this Agreement and to consummate the
transactions contemplated hereby, and no oral representations or warranties of
any kind have been made by the Company or its officers, directors, employees or
agents to Lender.

 

(e) The Company has disclosed to Lender that:

 

(i) The Conversion Shares have not been registered under the Securities Act and
the Conversion Shares must be held indefinitely unless a transfer is
subsequently registered under the Securities Act, or an exemption from such
registration is available, and that the Company is under no obligation to
register the Conversion Shares;

 

(ii) The Company will make a notation in its records of the aforementioned
restrictions on transfer and legends.

 

(f) Lender has sought such independent legal, tax and accounting advice and
counsel as it has deemed necessary and appropriate and Lender is relying on the
advice and counsel of his own legal, tax and accounting advisors.

 

 
2


--------------------------------------------------------------------------------




 

EXECUTION VERSION

 

(g) Without in any way limiting Lender’s representations and warranties set
forth above, Lender further agrees that Lender shall in no event make any
disposition of all or any portion of the Conversion Shares which Lender is
acquiring unless and until:

 

(i) There is then in effect a registration statement under the Securities Act (a
“Registration Statement”) covering such proposed disposition and such
disposition is made in accordance with said Registration Statement; or

 

(ii) Lender shall have notified the Company of the proposed disposition and the
Company agrees that such disposition is exempt from the registration
requirements of applicable state and federal securities laws.

 

4.  Transfers in Violation of Agreement. The Company shall not be required to
(i) transfer on its books any Conversion Shares of the Company which shall have
been sold or transferred in violation of any of the provisions set forth in this
Agreement, or (ii) treat as owner of such shares or to accord the right to vote
as such owner or to pay dividends to any transferee to whom such shares shall
have been so transferred.

 

5.  Conditions.

 

(a) The obligations of the Company to consummate the transactions contemplated
by this Agreement shall be subject to the fulfillment of the following
conditions:

 

(i) The representations and warranties of Lender set forth in Section 3 hereof
shall be true and correct on and as of the Closing date.

 

(ii) All proceedings to be taken by Lender in connection with the consummation
of the transactions contemplated by this Agreement shall have been duly and
validly taken and all necessary consents, approvals or authorizations of any
governmental or regulatory authority or other third party required to be
obtained by the Company or Lender shall have been obtained in form and substance
reasonably satisfactory to the Company.

 

(iii) Lender has delivered to the Company a certificate acknowledging the
conversion of the Outstanding Debt and that there are no other obligations of
the Company to Lender.

 

(b) The obligations of Lender to consummate the transaction contemplated by this
Agreement shall be subject to the fulfillment of the following conditions:

 

(i) The representations and warranties of the Company set forth herein shall be
true and correct on and as of the Closing date.

 

(ii) All proceedings, corporate or otherwise, to be taken by the Company in
connection with the consummation of the transactions contemplated by this
Agreement shall have been duly and validly taken and all necessary consents,
approvals or authorizations of any governmental or regulatory authority or other
third party required to be obtained by the Company or Lender shall have been
obtained in form and substance reasonably satisfactory to Lender.

 

 
3


--------------------------------------------------------------------------------




 

EXECUTION VERSION

 

6.  Termination. This Agreement may be terminated no later than the Closing:

 

(a) At the option of any party if any other party has materially breached a term
of this Agreement and has not cured such breach within five (5) days after
notice of such breach; or

 

(b) At the option of any party if any competent regulatory authority shall have
issued an order making illegal or otherwise restricting, preventing, prohibiting
or refusing to approve the transactions contemplated hereby, and such order
shall have become final and non-appealable.

 

7.  Miscellaneous.

 

(a) Further Instruments. The parties agree to execute such further instruments
and to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.

 

(b) Notice. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given (i) upon personal delivery, (ii) when sent by
confirmed facsimile, if sent during normal business hours of recipient, or if
not, then on the next business day, (iii) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt, or (iv) when sent by confirmed email if sent
during normal business hours of recipient, or if not, then on the next business
day. All communications shall be sent to the party to be notified at the address
set forth on the signature pages hereof, or at such other address as such party
may designate by giving ten (10) days’ advance written notice to the other party
hereto.

 

(c) Successors and Assigns. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer herein set forth, be binding upon Lender, Lender’s heirs, executors,
administrators, successors and assigns.

 

(d) Applicable Law; Entire Agreement; Amendments. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
entered into and to be performed entirely within Delaware, and constitutes the
entire agreement of the parties with respect to the subject matter hereof
superseding all prior written or oral agreements, and no amendment or addition
hereto shall be deemed effective unless agreed to in writing by the parties
hereto.

 

(e) Severability. If any provision of this Agreement is held by a court to be
invalid, void or unenforceable, the remaining provisions shall nevertheless
continue in full force and effect without being impaired or invalidated in any
way and shall be construed in accordance with the purposes and tenor and effect
of this Agreement.

 

(f) Counterparts. This Agreement may be executed by facsimile or other
electronic signature, in counterparts, which, when taken together, shall
constitute one and the same original.

 

[SIGNATURE PAGE FOLLOW]

 

 
4


--------------------------------------------------------------------------------




 

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

COMPANY: 

     

FUSE MEDICAL, INC., a Delaware corporation

        By: /s/ Alan Meeker     Name: Alan Meeker     Title: Chief Executive
Officer    

Address:

             

LENDER:

 

 

COOKS BRIDGE, LLC, a Delaware limited liability company

 

  By: /s/ Rusty Shelton Name: Rusty Shelton

Title:

Manager    

Address:

 

 

[SIGNATURE PAGE TO DEBT CONVERSION AGREEMENT]

 

 

5

--------------------------------------------------------------------------------

 